Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on May 14, 2020. Claims 1-30 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on May 14, 2020 (has/have) been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, 10-13, 19-22, 24-28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han; Seunghee et al. (US 20180091249 A1), hereafter “Han.”
Consider claim 1. Han discloses an apparatus comprising: a transceiver (see fig. 3 #312, par. 0055; [0055] FIG. 3 is a block diagram of a communication device in accordance with some embodiments. The device may be a UE or eNB, for example, such as the UE 102 or eNB 104 shown in FIG. 1 that may be configured to track the UE as described herein…) that, receives system information including a cell list from a network equipment (see par. 0027; [0027] The Primary Synchronization Signal (PSS) and Secondary Synchronization Signal (SSS) may be used by the UE to identify the cell using the cell ID, the current subframe number, slot boundary, and duplexing mode. The PSS and SSS may be sent in the center 6 PRBs (1.08 MHz) of the system bandwidth used by the eNB 104a, 104b. The PSS and SSS may be transmitted from the eNB 104a, 104b in a broadcast to all UEs 102 in symbol periods 6 and 5, respectively, in each of subframes 0 and 5 of each radio frame with a normal CP. The PSS may be used for slot synchronization and carry one of 3 cell IDs in a group sequence; the SSS may be used for frame synchronization and carry one of 170 unique cell identifiers so that 510 unique combinations of cell ID and cell identifier exist in the LTE system. As the frequency location of the PSS may be a constant, the PSS may permit the UE 102 to synchronize to the network without any a priori knowledge of the allocated bandwidth using a correlation at the expected band to obtain the PSS/SSS.), wherein the cell list includes an identifier of a cell connected to an evolved or an identifier of a cell connected to a 5G core (see fig. 1, pars. 0016, 0027 and 0035; [0016] FIG. 1 shows an example of a portion of an end-to-end network architecture of a Long Term Evolution (LTE) network with various components of the network in accordance with some embodiments. As used herein, an LTE network refers to both LTE and LTE Advanced (LTE-A) networks as well as other versions of LTE networks to be developed. The network 100 may comprise a radio access network (RAN) (e.g., as depicted, the E-UTRAN or evolved universal terrestrial radio access network) 101 and core network 120 (e.g., shown as an evolved packet core (EPC)) coupled together through an S1 interface 115. For convenience and brevity, only a portion of the core network 120, as well as the RAN 101, is shown in the example. [0027] … The PSS may be used for slot synchronization and carry one of 3 cell IDs in a group sequence; the SSS may be used for frame synchronization and carry one of 170 unique cell identifiers so that 510 unique combinations of cell ID and cell identifier exist in the LTE system … Examiner’s Note: claim is written in alternative language).
	Consider claim 2 in view of claim 1 above. Han further discloses wherein the identifier is a Physical Cell Identifier of the cell (see pars. 0027 and 0028; [0028] Specifically, the PSS and SSS may be comprised of a sequence of length 62 symbols, mapped to the central 62 subcarriers around the Direct Current (D.C.) subcarrier, the subcarrier whose physical layer cell ID and achieve slot synchronization after the detection of the PSS.).
Consider claim 3 in view of claim 1 above. Han further discloses wherein the cell indicated in the cell list includes a serving cell for the apparatus and/or one or more neighbor cells of the serving cell (see fig. 1, pars. 0017, 0203 and 0132; [0103] FIG. 7 illustrates a fully loaded synchronization signal and channel in accordance with some embodiments. As shown in FIG. 7, the eNB may send an xPSS transmission and xSSS transmission 712 (shown as an xPSS transmission for convenience) or xS-SCH transmission 714 using several cells 702, 704, 706. The transmission of the xPSS transmission and xSSS transmission 712 and/or xS-SCH transmission 714 may collide (or overlap) among the cells 702, 704, 706 during the repetition, as shown being fully loaded. As shown in FIG. 7, for example each of the xPSS transmissions 712 collide among the cells 702, 704, 706 and each of the xS-SCH transmission 714 transmissions collide during the repetition.).
Consider claim 4 in view of claim 1 above. Han further discloses wherein the network equipment from which the system information is received comprises a network equipment managing a serving cell or a network equipment managing a neighbor cell (see pars. 0017, 0020 and 0022; [0020] The eNBs 104 (macro and micro) may terminate the air interface protocol and may be the first ).
	Consider claim 10. Han discloses a method comprising: receiving system information including a cell list from a network equipment (see par. 0027; [0027] The Primary Synchronization Signal (PSS) and Secondary Synchronization Signal (SSS) may be used by the UE to identify the cell using the cell ID, the current subframe number, slot boundary, and duplexing mode. The PSS and SSS may be sent in the center 6 PRBs (1.08 MHz) of the system bandwidth used by the eNB 104a, 104b. The PSS and SSS may be transmitted from the eNB 104a, 104b in a broadcast to all UEs 102 in symbol periods 6 and 5, respectively, in each of subframes 0 and 5 of each radio frame with a normal CP. The PSS may be used for slot synchronization and carry one of 3 cell IDs in a group sequence; the SSS may be used for frame synchronization and carry one of 170 unique cell identifiers so that 510 unique combinations of cell ID and cell identifier exist in the LTE system. As the frequency location of the PSS may be a constant, the PSS may permit the UE 102 to synchronize to the network without any a priori knowledge of the allocated bandwidth using a correlation ), wherein the cell list includes an identifier of a cell connected to an evolved packet core or an identifier of a cell connected to a 5G core (see fig. 1, pars. 0016, 0027 and 0035; [0016] FIG. 1 shows an example of a portion of an end-to-end network architecture of a Long Term Evolution (LTE) network with various components of the network in accordance with some embodiments. As used herein, an LTE network refers to both LTE and LTE Advanced (LTE-A) networks as well as other versions of LTE networks to be developed. The network 100 may comprise a radio access network (RAN) (e.g., as depicted, the E-UTRAN or evolved universal terrestrial radio access network) 101 and core network 120 (e.g., shown as an evolved packet core (EPC)) coupled together through an S1 interface 115. For convenience and brevity, only a portion of the core network 120, as well as the RAN 101, is shown in the example. [0027] … The PSS may be used for slot synchronization and carry one of 3 cell IDs in a group sequence; the SSS may be used for frame synchronization and carry one of 170 unique cell identifiers so that 510 unique combinations of cell ID and cell identifier exist in the LTE system … Examiner’s Note: claim is written in alternative language).
Consider claim 11 in view of claim 10 above. Han further discloses wherein the identifier is a Physical Cell Identifier of the cell (see pars. 0027 and 0028; [0028] Specifically, the PSS and SSS may be comprised of a sequence of length 62 symbols, mapped to the central 62 subcarriers around physical layer cell ID and achieve slot synchronization after the detection of the PSS.).
Consider claim 12 in view of claim 10 above. Han further discloses wherein the cell indicated in the cell list includes a serving cell for the apparatus and/or one or more neighbor cells of the serving cell (see fig. 1, pars. 0017, 0203 and 0132; [0103] FIG. 7 illustrates a fully loaded synchronization signal and channel in accordance with some embodiments. As shown in FIG. 7, the eNB may send an xPSS transmission and xSSS transmission 712 (shown as an xPSS transmission for convenience) or xS-SCH transmission 714 using several cells 702, 704, 706. The transmission of the xPSS transmission and xSSS transmission 712 and/or xS-SCH transmission 714 may collide (or overlap) among the cells 702, 704, 706 during the repetition, as shown being fully loaded. As shown in FIG. 7, for example each of the xPSS transmissions 712 collide among the cells 702, 704, 706 and each of the xS-SCH transmission 714 transmissions collide during the repetition.).
Consider claim 13 in view of claim 10 above. Han further discloses wherein the network equipment from which the system information is received comprises a network equipment managing a serving cell or a network equipment managing a neighbor cell (see pars. 0017, 0020 and 0022; [0020] The eNBs 104 (macro and micro) ).
Consider claim 19. Han discloses an apparatus comprising: a transceiver (see fig. 3 #312, par. 0055; [0055] FIG. 3 is a block diagram of a communication device in accordance with some embodiments. The device may be a UE or eNB, for example, such as the UE 102 or eNB 104 shown in FIG. 1 that may be configured to track the UE as described herein…) that, trasmits system information including a cell list to a user equipment (see par. 0027; [0027] The Primary Synchronization Signal (PSS) and Secondary Synchronization Signal (SSS) may be used by the UE to identify the cell using the cell ID, the current subframe number, slot boundary, and duplexing mode. The PSS and SSS may be sent in the center 6 PRBs (1.08 MHz) of the system bandwidth used by the eNB 104a, 104b. The PSS and SSS may be transmitted from the eNB 104a, 104b in a broadcast to all UEs 102 in symbol periods 6 and 5, respectively, in each of subframes 0 and 5 of each radio frame with a normal CP. The PSS may be used for slot synchronization and carry one of 3 cell IDs in a group sequence; the SSS may be used for frame ), wherein the cell list includes an identifier of a cell connected to an evolved packet core or an identifier of a cell connected to a 5G core (see fig. 1, pars. 0016, 0027 and 0035; [0016] FIG. 1 shows an example of a portion of an end-to-end network architecture of a Long Term Evolution (LTE) network with various components of the network in accordance with some embodiments. As used herein, an LTE network refers to both LTE and LTE Advanced (LTE-A) networks as well as other versions of LTE networks to be developed. The network 100 may comprise a radio access network (RAN) (e.g., as depicted, the E-UTRAN or evolved universal terrestrial radio access network) 101 and core network 120 (e.g., shown as an evolved packet core (EPC)) coupled together through an S1 interface 115. For convenience and brevity, only a portion of the core network 120, as well as the RAN 101, is shown in the example. [0027] … The PSS may be used for slot synchronization and carry one of 3 cell IDs in a group sequence; the SSS may be used for frame synchronization and carry one of 170 unique cell identifiers so that 510 unique combinations of cell ID and cell identifier Examiner’s Note: claim is written in alternative language).
	Consider claim 20 in view of claim 19 above. Han further discloses wherein the identifier is a Physical Cell Identifier of the cell (see pars. 0027 and 0028; [0028] Specifically, the PSS and SSS may be comprised of a sequence of length 62 symbols, mapped to the central 62 subcarriers around the Direct Current (D.C.) subcarrier, the subcarrier whose frequency would be equal to the RF center frequency of the UE 102. The PSS may be constructed from a frequency-domain Zadoff-Chu (ZC) sequence of length 63. The UE 102 may be able to obtain the physical layer cell ID and achieve slot synchronization after the detection of the PSS.).
Consider claim 21 in view of claim 19 above. Han further discloses wherein the cell indicated in the cell list includes a serving cell for the apparatus and/or one or more neighbor cells of the serving cell (see fig. 1, pars. 0017, 0203 and 0132; [0103] FIG. 7 illustrates a fully loaded synchronization signal and channel in accordance with some embodiments. As shown in FIG. 7, the eNB may send an xPSS transmission and xSSS transmission 712 (shown as an xPSS transmission for convenience) or xS-SCH transmission 714 using several cells 702, 704, 706. The transmission of the xPSS transmission and xSSS transmission 712 and/or xS-SCH transmission 714 may collide (or overlap) among the cells 702, 704, 706 during the repetition, as shown being fully loaded. As shown in FIG. 7, for example each of the xPSS transmissions 712 ).
Consider claim 22 in view of claim 19 above. Han further discloses wherein the network equipment from which the system information is received comprises a network equipment managing a serving cell or a network equipment managing a neighbor cell (see pars. 0017, 0020 and 0022; [0020] The eNBs 104 (macro and micro) may terminate the air interface protocol and may be the first point of contact for a UE 102. In some embodiments, an eNB 104 may fulfill various logical functions for the RAN 101 including, but not limited to, RNC (radio network controller functions) such as radio bearer management, uplink and downlink dynamic radio resource management and data packet scheduling, and mobility management…).
Consider claim 24 in view of claim 19 above. Han further discloses wherein the transceiver that, broadcasting broadcasts a signal for wireless signal measurement (see par. 0082).
Consider claim 25. Han discloses an method comprising: transmitting system information including a cell list to a user equipment (see par. 0027; [0027] The Primary Synchronization Signal (PSS) and Secondary Synchronization Signal (SSS) may be used by the UE to identify the cell using the cell ID, the current subframe number, slot boundary, and duplexing mode. The PSS and SSS may be sent in the center 6 PRBs (1.08 MHz) of the system bandwidth used by the eNB 104a, 104b. The PSS and SSS may be transmitted from the eNB ), wherein the cell list includes an identifier of a cell connected to an evolved packet core or an identifier of a cell connected to a 5G core (see fig. 1, pars. 0016, 0027 and 0035; [0016] FIG. 1 shows an example of a portion of an end-to-end network architecture of a Long Term Evolution (LTE) network with various components of the network in accordance with some embodiments. As used herein, an LTE network refers to both LTE and LTE Advanced (LTE-A) networks as well as other versions of LTE networks to be developed. The network 100 may comprise a radio access network (RAN) (e.g., as depicted, the E-UTRAN or evolved universal terrestrial radio access network) 101 and core network 120 (e.g., shown as an evolved packet core (EPC)) coupled together through an S1 interface 115. For convenience and brevity, only a portion of the core network 120, as well as the . [0027] … The PSS may be used for slot synchronization and carry one of 3 cell IDs in a group sequence; the SSS may be used for frame synchronization and carry one of 170 unique cell identifiers so that 510 unique combinations of cell ID and cell identifier exist in the LTE system … Examiner’s Note: claim is written in alternative language).
	Consider claim 26 in view of claim 25 above. Han further discloses wherein the identifier is a Physical Cell Identifier of the cell (see pars. 0027 and 0028; [0028] Specifically, the PSS and SSS may be comprised of a sequence of length 62 symbols, mapped to the central 62 subcarriers around the Direct Current (D.C.) subcarrier, the subcarrier whose frequency would be equal to the RF center frequency of the UE 102. The PSS may be constructed from a frequency-domain Zadoff-Chu (ZC) sequence of length 63. The UE 102 may be able to obtain the physical layer cell ID and achieve slot synchronization after the detection of the PSS.).
Consider claim 27 in view of claim 25 above. Han further discloses wherein the cell indicated in the cell list includes a serving cell for the apparatus and/or one or more neighbor cells of the serving cell (see fig. 1, pars. 0017, 0203 and 0132; [0103] FIG. 7 illustrates a fully loaded synchronization signal and channel in accordance with some embodiments. As shown in FIG. 7, the eNB may send an xPSS transmission and xSSS transmission 712 (shown as an xPSS transmission for convenience) or xS-SCH transmission 714 using several cells 702, 704, 706. The transmission of the ).
Consider claim 28 in view of claim 25 above. Han further discloses wherein the network equipment from which the system information is received comprises a network equipment managing a serving cell or a network equipment managing a neighbor cell (see pars. 0017, 0020 and 0022; [0020] The eNBs 104 (macro and micro) may terminate the air interface protocol and may be the first point of contact for a UE 102. In some embodiments, an eNB 104 may fulfill various logical functions for the RAN 101 including, but not limited to, RNC (radio network controller functions) such as radio bearer management, uplink and downlink dynamic radio resource management and data packet scheduling, and mobility management…).
Consider claim 30 in view of claim 25 above. Han further discloses wherein the transceiver that, broadcasting broadcasts a signal for wireless signal measurement (see par. 0082).

Allowable Subject Matter
7.	Claim(s) 5-9, 14-18, 23 and 29 (is/are) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
8.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	KIM; Sangwon (US 20200059851 A1) discloses determining, by a UE, whether a specific cell belongs to a RAN based notification area in a wireless communication system. The method may include: receiving, from a network, a configuration for a RAN based notification area including at least one of an ID of an area including a plurality of cells and a cell ID; receiving, from the specific cell, system information including an ID of the specific cell and an ID of an area including the specific cell.
	Kim; Sangbum et al. (US 20180020382 A1) discloses a mobile communication system and, in particular, to a method for determining whether to bar an access in a mobile communication system.
9.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
April 22, 2021